DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 9820323 B1) in view of Seymour et al (US 20150351143 A1). 
Regarding claims 1, 4, Young et al discloses an electronic device (source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26) comprising: a Bluetooth communication circuit; an audio processing circuit (a wireless audio device includes an intermediary device that has a processor, memory in communication with the processor, a transceiver in communication with the processor; col. 3, lines 12-17) ; a memory; and at least one processor which is operatively connected with the Bluetooth communication circuit, the audio processing circuit, and the 
However, Young et al does not specifically disclose the features of transmitting a message including rejection information for the received second communication connection request by using the Bluetooth communication circuit due to the first communication connection, and transmit, to the first audio electronic device, a message related to the rejection information for the second communication connection request through the first communication connection.
On the other hand, Seymour et al, from the same field of endeavor, discloses the features of transmitting (the master device which is the mobile phone 911 rejects a request for pairing by a slave (tablet 912) and remain paired with the peripheral device; paragraph 0106) a second communication connection request response signal including rejection information (the mobile phone 911 is paired with the headset 990, and thus it is the master of peripheral group 900 for the headset 990; the mobile phone 911 rejects a request for pairing by the tablet 912; furthermore, the request message includes an indication or description for the media content that the slave device wants to se3nd to the peripheral device; paragraph 0107, 0123 ) for the received second communication connection request (the master device mobile phone 911 uses the paired connection to conduct a voice call by sending audio content of the call over the paired connection to the headset 990; in addition, the tablet 912 sends a request message over the network 910 to the mobile phone 911 for pairing with the headset 990, where the request 
Regarding claim 2, Young et al as modified discloses an electronic device (source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26), wherein the first Bluetooth communication is basic rate (BR)/enhanced data rate (the controls signals include communications using Bluetooth BR/EDR protocols and establish a first Bluetooth link for audio streaming; col. 2, lines 8-22; col. 4, lines 59-67).  
Regarding claim 3, Young et al as modified discloses an electronic device (source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26), wherein the second communication connection request based on the first Bluetooth communication is a page request that is based on Bluetooth legacy , and the second communication connection request response signal is a page response based on the Bluetooth legacy (a request for the device’s unique identifier may be sent via BLE signal 19 to slave sound system 23; and slave sound system 23 may then respond the necessary tethering information, including its Bluetooth address; col. 7, lines 26-37;col. 6, lines 6-32). 
Regarding claim 5, Young et al as modified discloses an electronic device (source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26), wherein the message related to the rejection information includes a serial port profile message ( master headphones 1 may establish a Serial Port Profile (SSP) connection 9 between master headphones 1 and slave headphones 3 in order to initiate a Bluetooth handshake procedure; col. 6, lines  9-19).
	Regarding claims 6, 8, 9, Young et al discloses an audio electronic device (wireless audio device: source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26) comprising: a Bluetooth communication circuit; an audio processing circuit (a wireless audio device includes an 
However, Young et al does not specifically disclose the features of identifying existence of the external audio electronic device while performing the first communication connection, wherein the at least one processor is configured to identify the existence of the external audio electronic device based on reception of information related to a second communication connection request rejection received from the external electronic device, while performing the first communication connection, wherein the second communication connection request rejection is generated in response to a communication request based on the first Bluetooth communication transmitted from the external audio electronic device to the external electronic device.  
 On the other hand, Seymour et al, from the same field of endeavor, discloses the features of identifying (the pairing information includes information for identifying the peripheral) existence of the external audio electronic device while performing the first communication connection (a host device having the pairing information for a peripheral device is able to use the peripheral’s identifying information (the peripherals ID or address) to pair with the peripheral ; paragraph 0006, 0075), wherein the at least one processor is configured to identify (an advertisement process that allows devices in a network that are interested in a peripheral device to identify each other and to form a group for controlling the peripheral device; host devices has initially formed a pairing connection with the peripheral device; paragraph 0089, 0091) the existence of the external audio electronic device based on reception of information related to a second communication connection (the advertisement also identifies the advertising host device ; 
Regarding claim 7, Young et al as modified discloses an audio electronic device (wireless audio device: source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26) wherein the first Bluetooth communication is basic rate (BR)/enhanced data rate (the controls signals include communications using Bluetooth BR/EDR protocols and establish a first Bluetooth link for audio streaming), and the second Bluetooth communication is Bluetooth low energy communication (establish a first Bluetooth link for audio streaming; establish the second Bluetooth connection 15; master headphone 1 may stream audio information to slave headphones 3 via the second Bluetooth A2DP connection 15; col. 2, lines 8-22; col. 4, lines 59-67).  
	Regarding claim 10,  Young et al discloses an audio electronic device (wireless audio device: source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26), wherein the at least one processor is configured to transmit, to the external audio electronic device, information related to the first communication connection (first wireless connection) when the second communication connection is performed (establish a communication link between first audio source 5 and second audio source 25; note that audio source 5 and second audio source 25 may share information master headphone 1 and slave headphone 2 to transmit  an advertising packet 19 via BLE ; col. 7, line 64-col. 8, line 9) with the external audio electronic device (network 35 may be a local WiFi network, a wide area network, such as the Internet, or any other means for communicating with an external audio electronic device; establishing a communication between first audio source 5 and second audio source 25; col. 7, line 57-col. 8, line 37). 

However, Young et al does not specifically disclose the features of transmitting a message including rejection information for the received second communication connection request using the first address due to a first communication connection using the first address already being established, identify existence of an external audio electronic device based on the communication connection request response signal.
On the other hand, Seymour et al, from the same field of endeavor, discloses the features of transmitting (the master device which is the mobile phone 911 rejects a request for pairing by a slave (tablet 912) and remain paired with the peripheral device; paragraph 0106) a second communication connection request response signal including rejection information (the mobile phone 911 is paired with the headset 990, and thus it is the master of peripheral group 900 for the headset 990; the mobile phone 911 rejects a request for pairing by the tablet 912; furthermore, the request message includes an indication or description for the media content that the slave device wants to se3nd to the peripheral device; paragraph 0107, 0123 ) for the received second communication connection request (the master device mobile phone 911 uses the paired 
Regarding claim 12, Young et al as modified discloses an audio electronic device (wireless audio device : source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26), wherein the communication connection request signal is a page request based on Bluetooth legacy, and the communication connection request response signal is a page response based on the Bluetooth legacy (a request for the device’s unique identifier may be sent via BLE signal 19 to slave sound system 23; and slave sound system 23 may then respond the necessary tethering information, including its Bluetooth address; col. 7, lines 26-37;col. 6, lines 6-32). 
Regarding claim 13, Young et al as modified discloses an audio electronic device (wireless audio device : source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26),
 wherein the at least one processor is configured to: receive, from the external audio electronic device, information related to the first communication connection when the second communication connection is established (establish a communication link between first audio source 5 and second audio source 25; note that audio source 5 and second audio source 25 may share information master headphone 1 and slave headphone 2 to transmit  an advertising packet 19 via BLE ; col. 7, line 64-col. 8, line 9) with the external audio electronic device (network 35 may be a local WiFi network, a wide area network, such as the Internet, or any other means for 
	Regarding claims 14, 17, Young et al discloses a method (figs. 4-5) for a communication connection based on low energy in an electronic device (source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26), the method comprising: performing (establish a first wireless connection with a first wireless audio device: headset 1) a first communication connection based on a first Bluetooth communication (first Bluetooth connection) with a first audio electronic device having a first Bluetooth address (MAC address or other unique identifier; BLE device addresses; source device’s  Bluetooth device address (BDADDR)) using a Bluetooth communication circuit; receiving (receive wireless pairing information, such as a unique identifier; establish respective first and second Bluetooth links for audio streaming from the source device 5 to the first audio device and from the first audio device to the second audio device; col. 2, lines 40-50; col. 2, line 55-col. 3, line 11), from a second audio electronic device (second audio electronic device: headset 3) having the first Bluetooth address (MAC address or other unique identifier, from the second wireless audio device and to transmit the pairing information to the first wireless audio device; col. 1, lines 55-60), a second communication connection (establish a second wireless connection with a second audio wireless audio device: headset 3) request based on the first Bluetooth communication (first Bluetooth connection 7) while performing (establish a first Bluetooth connection) the first communication connection 
However, Young et al does not specifically disclose the features of transmitting a message including rejection information for the received second communication connection request by using the Bluetooth communication circuit due to the first communication connection, and transmitting, to the first audio electronic device, a message related to the rejection information for the second communication connection request through the first communication connection.
On the other hand, Seymour et al, from the same field of endeavor, discloses the features of transmitting (the master device which is the mobile phone 911 rejects a request for pairing by a slave (tablet 912) and remain paired with the peripheral device; paragraph 0106) a second communication connection request response signal including rejection information (the mobile phone 911 is paired with the headset 990, and thus it is the master of peripheral group 900 for the headset 990; the mobile phone 911 rejects a request for pairing by the tablet 912; furthermore, 
	Regarding claim 15, Young et al as modified discloses a method (figs. 4-5) for a communication connection based on low energy in an electronic device (source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26), wherein the first Bluetooth communication is basic rate (BR)/enhanced data rate (the controls signals include communications using Bluetooth BR/EDR protocols and establish a first Bluetooth link for audio streaming; col. 2, lines 8-22; col. 4, lines 59-67).   
Regarding claim 16, Young et al as modified discloses a method (figs. 4-5) for a communication connection based on low energy in an electronic device (source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26), wherein the second communication connection request based on the first Bluetooth communication (first Bluetooth connection) is a page request that is based on Bluetooth legacy, and the second communication connection request response signal is a page response based on the Bluetooth legacy (a request for the device’s unique identifier may be sent via BLE signal 19 to slave sound system 23; and slave sound system 23 may then respond the necessary tethering information, including its Bluetooth address; col. 7, lines 26-37;col. 6, lines 6-32). 

However, Young et al does not specifically disclose the features of identifying existence of an external audio electronic device having the first Bluetooth address while performing the first communication connection.
On the other hand, Seymour et al, from the same field of endeavor, discloses the features of identifying (the pairing information includes information for identifying the peripheral) 
	Regarding claim 19, Young et al as modified discloses a method (figs. 4-5) for a communication connection based on low energy in an audio electronic device (wireless audio device: source 5 such as smart phone, tablet, laptop; col. 4, lines 25-26), wherein the first Bluetooth communication is basic rate (BR)/enhanced data rate (, and the second Bluetooth communication is Bluetooth low energy communication (establish a first Bluetooth link for audio streaming; establish the second Bluetooth connection 15; master headphone 1 may stream audio information to slave headphones 3 via the second Bluetooth A2DP connection 15; col. 2, lines 8-22; col. 4, lines 59-67).  

However, Young et al does not specifically disclose the features of transmitting a message including rejection information for the received second communication connection request using the first address due to a first communication connection using the first address already being established, identify existence of an external audio electronic device based on the communication connection request response signal.
On the other hand, Seymour et al, from the same field of endeavor, discloses the features of transmitting (the master device which is the mobile phone 911 rejects a request for pairing by a slave (tablet 912) and remain paired with the peripheral device; paragraph 0106) a second communication connection request response signal including rejection information (the mobile phone 911 is paired with the headset 990, and thus it is the master of peripheral group 900 for the headset 990; the mobile phone 911 rejects a request for pairing by the tablet 912; furthermore, the request message includes an indication or description for the media content that the slave device wants to se3nd to the peripheral device; paragraph 0107, 0123 ) for the received second communication connection request (the master device mobile phone 911 uses the paired connection to conduct a voice call by sending audio content of the call over the paired connection to the headset 990; in addition, the tablet 912 sends a request message over the network 910 to the mobile phone 911 for pairing with the headset 990, where the request message 1020 identifies the audio content that the tablet 912 is requesting to deliver; paragraph 0108-0109) by using the Bluetooth communication circuit due to the first communication connection (the master device 911 receives the request message 1020 and makes a decision whether to relinquish the pairing connection; compare the importance or priority of  the proposed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641